DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the data“ in line 16 of claim 1; “the variable output control card” in line 4.
A double inclusion limitation appears for the following terms that has been cited previously: In claim 2, line 2 and in claim 35, line 3 for "fluid"; in claim 7, line 1, in claims 11-13, line 1, in claim 21, line 1, in claim 43, lines 15 and 17, for “data”; in claim 3, line 2, in claim 44, line 1, for “a refill unit”; in claims 8-9, line 1, in claim 17, line 10, in claim 25-26, line 1, in claim 34, lines 15 and 18, in claim 43, line 15     for “a variable control card”; in claim 11, line 2; in claim 34, lines 13 and 17 for “logic”.
In claims 1-47, there is no consistency in properly citing either “a refill container” or “a refill unit”. It appears that both terms are the same. Applicant is advised to retain the uniformity of the either terms throughout the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4, 9-12, 17, 22, 26-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegelin (US 2009/0204256).
Regarding claim 1, Wegelin discloses a touch-free soap, sanitizer or lotion dispenser (fig.1-8) comprising: a housing (12 or housing of 100); a movable cover (housing 12 or housing of 100 must have a movable cover in order to have access to the refill container 14 or 110); a processor (controller 150 includes a processor in processing information ([0045]); dispenser memory ([0041] and [0045], 300); a refill receptacle for receiving a refill container of fluid (nozzle 240 must contains a refill receptacle for receiving 110); a removable and replaceable refill unit ([0039],110) having a data tag secured thereto (452 on 110); wherein the data tag comprises data tag memory ([0043]); a variable output control card receptacle (see [0041], “memory unit may be removable” indicates a “card receptacle”); a variable output control card (300); variable output control card memory located on the variable output control card (memory in 300, see [0041], “memory”); one or more readers for placing the processor in circuit communication with the variable output control card memory and in circuit communication with the refill unit data tag memory (0043], “reader”); a sensor for sensing an object ([0040], “proximity sensor”); wherein the data on the variable output control card memory is used to set the dispenser output volume irrespective of a dispenser output volume stored in the data tag memory ([0043], “Alternatively, the memory unit 300 of the dispenser 100 may also be pre-programmed with the initial quantity value at the time of manufacture, prior to the use of the refill container 110” and see [0049]).  
Regarding claim 2, Wegelin discloses the data tag contains data indicative of a volume of fluid to be dispensed ([0043]).  
Regarding claim 3, Wegelin discloses the variable output control card remains in the dispenser when a refill unit is removed from the dispenser (300 is not combined with 110, see fig.4).
Regarding claim 4, Wegelin discloses the variable output control card cannot be removed when the refill unit is installed in the dispenser ([0041], 300 may be “integral”).  
Regarding claims 9 and 26, Wegelin discloses the variable output control card is at least partially surrounded by the variable output control card receptacle (the receptacle that accommodate 300 at least partially surrounds 300).
Regarding claims 10 and 27, Wegelin discloses the variable output control card receptacle is a slot (see [0041], reinsertion of 300 into dispenser requires a slot on the dispenser). 
Regarding claim 11, Wegelin discloses a single reader reads data from the variable output card and reads data tag on the refill unit ([0043], “reader”).  
Regarding claims 12 and 29, Wegelin discloses logic stored on the dispenser memory for setting a dispense output volume ([0049], “pre-programmed” and “shot size”).  
Regarding claim 17, Wegelin discloses a touch-free soap, sanitizer or lotion dispenser (fig.1-8) comprising: a housing (12 or housing of 100); a movable cover (housing 12 or housing of 100 must have a movable cover in order to have access to the refill container 14 or 110); a processor (controller 150 includes a processor in processing information ([0045]); dispenser memory ([0041] and [0045], 300); a refill receptacle for receiving a 
Regarding claim 22, Wegelin discloses a pump (200) located in the housing, wherein the pump remains with the dispenser when the refill unit is removed from the dispenser (see fig.4 and 110 is replaceable separate from the pump).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256).
Wegelin is silent in disclosing the variable output control card receptacle is located beneath or behind the refill unit when the refill unit is installed in the dispenser. However, Wegelin teaches a location of the memory card (300 or 36) within the housing (12 or 100 see fig.1-2 and fig.4) associated with the refill container (14 or 110). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the memory card either beneath or behind the refill unit when the refill unit is installed in the dispenser because Applicant has not disclosed that such a location of the card provides an advantage, is used for a particular purpose, or solves a stated problem. Further, one of ordinary skill in the art, would have expected both Wegelin and Applicant’s locations of the cards would perform the same function of relaying information to the controller with regard to operation of the dispenser. Therefore, it would have been prima facie obvious to modify Wegelin to obtain the invention as specified in claims 5-6 and 18-19 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wegelin.
Claims 8 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Opheij (US 4,868,373).
Weglin is silent in disclosing variable output control card is rectangular. However, Opheij teaches the commonality of having a variable output control card that is rectangular (see shape of memory card in fig.1a). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the card of Wegelin to a rectangular card as taught by Opheij, in order to offer an alternative card shape.
 	Claims 13-14 and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Reynolds (US 2006/0243740).
 	Wegelin is silent in disclosing data on the variable output control card memory causes a decreasing and increasing in a preset volume by a set amount; and logic stored on the variable output control memory for decreasing and increasing a preset volume by a set amount. However, Reynolds teaches data on the variable output control card memory causes a decreasing and increasing in a preset volume by a set amount; and logic stored on the variable output control memory for decreasing and increasing a preset volume by a set amount ([0051-0052], “select dosage sizes”; ([0054], “default settings”, and [0057], “the processor 306 includes the necessary timers, hardware, software and memory required to implement the aforementioned programming procedures”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the programming feature of the memory of the processor of Wegelin as such to include selection of the dose volume as taught by Reynolds, in order to dispense the desired volume of fluid based on the fluid criteria.
Claims 15-16, 20 and 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Reynolds (EP 1671568).
 	Wegelin is silent in disclosing a second variable output control card; and the first variable output control card has a first color code and the second variable output card has a second color code ([0047], “each …… electronic key 412” may be coded with .
Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Pelfrey (US 2013/0094983).
 	Wegelin is silent in disclosing the pump is a sequentially activated diaphragm pump; and the pump is a foam pump. However, Pelfrey teaches a common foam dispensing diaphragm pump ([0019], 108) for a refill unit (400). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the pump of Wegelin to a diaphragm pump as taught by Pelfrey, in order to provide an excellent head and self-priming capacity and dry running capacity.
Claims 7, 21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Curtis (US 2014/0234140).
Regarding claims 7 and 21, Wegelin is silent in disclosing the processor reads data from the variable output card each time the cover is moved from an open position to a closed position. However, Curtis teaches the processor reads data from the variable output card each time the cover is moved from an open position to a closed position ([0022], processor 132 is in communication with the door circuitry 140 with regard to open/close status of the door and [0020] memory 133 in processor 132). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the programming of the memory of the device of Wegelin to a 
Regarding claim 28, Wegelin is silent in disclosing the housing comprises a receptacle for engaging with a battery connected to the refill unit and wherein the receptacle allows for transfer of power from the battery to the dispenser. However, Curtis teaches the housing comprises a receptacle for engaging with a battery connected to the refill unit and wherein the receptacle allows for transfer of power from the battery to the dispenser (see fig.1-2, 120 on 110 connected to 144). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the power location of the device of Wegelin to a location as taught by Curtis, in order to provide an energy saving and safe operation of the dispenser.
  	Claims 34-36, 38-41, 43-44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Reynolds (US 2006/0243740).
Regarding claim 34, Wegelin discloses a touch-free soap, sanitizer or lotion dispenser (fig.1-8) comprising: a housing (12 or housing of 100); a movable cover (housing 12 or housing of 100 must have a movable cover in order to have access to the refill container 14 or 110); a processor (controller 150 includes a processor in processing information ([0045]); memory ([0041] and [0045], 300); logic stored in the memory for causing a default dispense dose volume to be dispensed upon actuation of the dispenser ([0043], via programmable 300); a variable output control card receptacle (receptacle for 300); a card reader for placing the processor in circuit communication with a variable output control card ([0043], “reader”); a refill receptacle for receiving a refill container of fluid memory required to implement the aforementioned programming procedures”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify programming feature of the memory of the processor of Wegelin as such to include dosing volume selection as taught by Reynolds, in order to dispense a desired volume of fluid based on the fluid criteria.
Regarding claim 35, Wegelin discloses a variable output control card, wherein the variable output control card further comprises variable output control card memory continuing data indicative of a volume of fluid to be dispensed ([0049], dispensing based on the pre-programmed value stored in 300).
Regarding claim 36, Wegelin discloses the variable output control card cannot be removed from the dispenser when the refill container is installed in the dispenser (300 is not combined with 110).
Regarding claim 38, Wegelin discloses the card reader places the processor in circuit communication through a wired connection (see fig.4, wire connection between 300, 150 and card reader must exist in the absent of citing a wireless communication). 
Regarding claim 39, Wegelin and Reynolds in combination are silent in disclosing the variable output control card receptacle is located behind the refill receptacle. However, Wegelin teaches a location of the memory card (300 or 36) within the housing (12 or 100 see fig.1-2 and fig.4) associated with the refill container (14 or 110). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place the memory card behind the refill unit when the refill unit is installed in the dispenser because Applicant has not disclosed that such a location of the card provides an advantage, is used for a particular purpose, or solves a stated problem. Further, one of ordinary skill in the art, would have expected both Wegelin and Applicant’s locations of the cards would perform the same function of relaying information to the controller with regard to operation of the dispenser. Therefore, it would have been prima facie obvious to modify Wegelin to obtain the invention as specified in claim 39 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wegelin and Reynolds in combination.
Regarding claim 40, Wegelin and Reynolds in combination are silent in disclosing the variable output control card receptacle encloses at least three sides of the variable output control card when the variable output control card is inserted in the dispenser.  
However, Wegelin teaches insertion of the memory card (300 or 36) within the housing (12 or 100 see fig.1-2 and fig.4) must require a receptacle that has some sidings in order to accommodate the card. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design
the variable output control card receptacle as such to enclose at least three sides of the variable output control card when the variable output control card is inserted in the dispenser because Applicant has not disclosed that such a housing provides an advantage, is used for a particular purpose, or solves a stated problem. Further, one of ordinary skill in the art, would have expected both Wegelin and Applicant’s cards receptacles within the housing card would perform the same function of housing the card and relaying information to the controller with regard to operation of the dispenser. Therefore, it would have been prima facie obvious to modify Wegelin to obtain the invention as specified in claim 40 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Wegelin and Reynolds in combination.
Regarding claim 41, Wegelin the variable output control card is an industry specific variable output control card ([0040], use of the card in soap and sanitizer industries).
Regarding claim 43, Wegelin discloses a method of adjusting the output volume of a touch-free dispenser (fig.1-8) comprising: providing a touch-free dispenser ([0040]) that has a variable output control card receptacle (see [0041], “memory unit may be 
 	Wegelin is silent in disclosing the processor to set a second dispenser output volume as a function of the data read from the variable output card that is different than the first dispenser output volume.	However, Reynolds teaches the processor to set a second dispenser output volume as a function of the data read from the variable output card that is different than the first dispenser output volume. ([0051-0052], “select dosage sizes”; ([0054], “default settings”, and [0057], “the processor 306 includes the necessary timers, hardware, software and memory required to implement the aforementioned programming procedures”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify programming feature of the memory of the processor of Wegelin as such to be able to 
Regarding claim 44, Wegelin discloses a refill unit having a data tag (452) and causing the reader to read data from the data tag (0043], “reader”).
Regarding claim 46, Wegelin discloses the card reader places the processor in wired circuit communications with the variable output control card (see fig.4, wired connection between 300, 150 and card reader must exist in the absent of a wireless communication). 
The device shown by Wegelin and Reynolds will perform the method recited in claims 43-44 and 46 during normal use and operation of the dispensing device.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
 	Claims 37 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Reynolds (US 2006/0243740) as applied to claim 34 and 43 respectively in the above, and further in view of Wegelin, J (CN 102264629).
 	Wegelin and Reynolds in combination disclose all the features of the invention except that the card reader is a wireless card reader. However, Wegelin, J teaches wireless card reader (22; see also [0051]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the tag reader of Wegelin and Reynolds in combination to a wireless one, in order to offer a low cost wireless communication. 
The device shown by Wegelin, Reynolds and Wegelin, J., will perform the method recited in claim 45 during normal use and operation of the dispensing device.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
 	Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wegelin (US 2009/0204256) in view of Reynolds (US 2006/0243740) as applied to claim 35 above, and further in view of Reynolds, hereinafter Reynolds2 (EP 1671568).
 	Wegelin and Reynolds in combination are silent in disclosing the variable output control card has a color indicator, wherein the color indicator is indicative of the volume dose size stored in the memory. However, Reynolds2 teaches the variable output control card has a color indicator, wherein the color indicator is indicative of the volume dose size stored in the memory ([0047], “each …… electronic key 412” may be coded with color”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add additional cards as taught by Reynolds2 to the device of Wegelin and Reynolds in combination, in order to provide an easily discernable visual indication of which collar refill container should be associated with any given dispenser ([0047]).
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Reynolds (US 2010/0006597). Regarding claims 1, 17, 34 and 43, Reynolds discloses a touch-free soap, sanitizer or lotion dispenser ([0010] and [0062], fig.1-15) comprising: a housing (14); a movable cover (18); a processor (306); dispenser memory ([0057]); a refill receptacle for receiving a refill container of fluid (36); a variable output control card receptacle; a variable output control card; variable output control card memory located on the variable output control card ([0057], “memory” within the housing of the processor is required); a sensor for sensing an object ([0048]); wherein the data on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BOB ZADEH/Examiner, Art Unit 3754